Appellant's motion only concerns itself with again urging his *Page 614 
bills relating to the argument of the State's attorney, as shown by his bills Nos. 7, 8, 9 and 10. We have again carefully considered such bills, and find that in bill No. 7 we are unable to see anything that could be hurtful to appellant. The court sustained appellant's objection to bill No. 8, and if there was any error evidenced therein, which we do not so say, then we think the fancied wrong was eliminated. An objection was also sustained to that which is shown in bill No. 9, and the statements set forth in bill No. 10 we think were legitimate argument on matters taking place before the jury at such time.
The motion is overruled.